Citation Nr: 1505434	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability. 

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to an increased rating for a bilateral shoulder disability, currently rated at 10 percent for arthritis of the joints, to include entitlement to separate compensable ratings for each shoulder.  

5.  Entitlement to a compensable evaluation for a left elbow disability.

6.  Entitlement to a compensable evaluation for a left knee disability.

7.  Entitlement to a compensable evaluation for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to September 2010.  

This matter came before the Board of Veterans' Appeals (Board) from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A video hearing was held before the undersigned Acting Veterans Law Judge in January 2014.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was most recently afforded VA examinations to determine the degree of severity of his disabilities in July 2010.  In January 2014, the Veteran testified that the disabilities had increased in severity since the 2010 examinations.  

A rating action issued in September 2012 awarded service connection for a left elbow disability and for left and right knee disabilities.  On September 23, 2012, the Veteran submitted a VA Form 9, which the Board will liberally construe as including a notice of disagreement with the noncompensable evaluations assigned to these disorders.  To date, the Veteran has not been provided a statement of the case as to these issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, afford the Veteran VA examinations to determine the current nature and severity of the service-connected (a) lumbar spine disability, (b) right ankle disability, and (c) bilateral shoulder disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.  

3.  Afford the Veteran a VA examination to determine the impairment associated with the hearing loss.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  The rationale for all opinions expressed must be provided.

4.  Advise the Veteran of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Issue the Veteran a statement of the case addressing the claims for compensable evaluations for the service-connected left elbow, right and left knee disabilities.  The Veteran and his representative must be provided an appropriate opportunity to respond.  If the Veteran perfects the appeal of these claims by the submission of a timely substantive appeal, they should be returned to the Board for further appellate consideration.

6.  Then, readjudicate the claims for increased evaluations for the lumbar spine, right ankle, bilateral hearing loss, and shoulder disabilities.  If a benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




